Case 3:19-cr-00130-MHL Document 110 Filed 06/17/20 Page 1 of 3 PageID# 1109



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


 UNITED STATES OF AMERICA

        v.
                                                       Case No. 3:19-cr-00130-MHL
 OKELLO T. CHATRIE,

                Defendant.


                        MOTION FOR LEAVE TO FILE
               SUPPLEMENTAL DECLARATION OF MARLO MCGRIFF

       Google LLC (“Google”) respectfully requests leave to file the attached Supplemental

Declaration of Marlo McGriff (“Supplemental McGriff Declaration”) to supplement the

Declaration of Marlo McGriff that Google submitted in regard to the above-captioned matter on

March 11, 2020 (ECF No. 96-1) (“First Declaration”).

       The Supplemental McGriff Declaration addresses one factual assertion regarding the

steps a user must take to activate Location History in her Google account settings. This assertion

was first made during the January 21, 2020 testimony of Spencer McInvaille, Mr. Chatrie’s

advisory witness, ECF No. 81 (“McInvaille Testimony”), then was repeated in Mr. Chatrie’s

supplemental memorandum in support of his Motion to Suppress Evidence Obtained from a

“Geofence” General Warrant, ECF No. 104 (“Supplemental Suppression Memorandum”).

       In particular, the Supplemental McGriff Declaration addresses how a user can and cannot

enable Location History when presented with the option to “Get the most from Google Maps,” as

discussed at page 56 of the McInvaille Testimony. Mr. McInvaille testified that “[i]f you select

‘yes, I’m in,’ it turns on Google location history.” McInvaille Testimony at 56. The

Supplemental Suppression Memo repeats that assertion, stating that “clicking ‘YES, I’M IN’



                                                1
Case 3:19-cr-00130-MHL Document 110 Filed 06/17/20 Page 2 of 3 PageID# 1110



enables [LH].” Supplemental Suppression Memo at 15. As the Supplemental McGriff

Declaration makes clear, these statements are inaccurate. Google respectfully asks the Court’s

leave to accept this additional filing to ensure that the record before the Court is accurate.

       A district court has broad discretion to manage the proceedings before it, including

“management of their dockets, the courtroom procedures, and the admission of evidence.”

United States v. Janati, 374 F.3d 263, 273 (4th Cir. 2004); see also id. (collecting cases); United

States ex rel. Becker v. Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002)

(“We afford substantial discretion to a district court in managing discovery and review discovery

rulings only for abuse of that discretion.”). Permitting Google to file a supplemental declaration

is thus well within the Court’s authority, and there is good reason for the Court to do so here. As

noted, the Supplemental Declaration will ensure that the Court has a full and accurate record in

addressing Defendant’s motion. Accepting the Supplemental Declaration for filing will not

prejudice the parties. The declaration addresses one narrow and discrete point of fact relevant to

the pending motion. The declaration does not undermine or qualify any of the facts to which Mr.

McGriff attested in the First Declaration, nor the parties’ stipulation to that declaration’s

accuracy, ECF No. 109 at 2. Nor does the timing of this motion prejudice the parties. The sole

factual issue addressed by the Supplemental Declaration—that tapping on “Yes, I’m in” alone

will not enable Location History—was not within the scope of Defendant’s Rule 17 subpoena,

and so the First Declaration did not include the level of detail regarding the opt-in process

reflected in the Supplemental Declaration. But Defendant’s supplemental memorandum

subsequently placed considerable weight on Mr. McInvaille’s assertion regarding this point, and

so Google has determined that it is necessary to file the Supplemental Declaration to ensure an

accurate record. The Court should therefore grant Google leave to file the declaration.




                                                  2
Case 3:19-cr-00130-MHL Document 110 Filed 06/17/20 Page 3 of 3 PageID# 1111



       Counsel for Google has consulted with counsel for both parties. Defendant objects to the

relief sought by this motion. The United States has provided its consent. Pursuant to Local Rule

47(E), Google hereby waives hearing and oral argument on this motion. A proposed order is

attached.



 Dated: June 17, 2020
                                                   Respectfully submitted,


                                                   /s/ Brittany Amadi_________
                                                   Brittany Amadi (Va. Bar No. 80078)
                                                   Catherine Carroll (Va. Bar. No. 50939; pro hac
                                                       vice)
                                                   Alex Hemmer (pro hac vice)
                                                   WILMER CUTLER PICKERING
                                                      HALE AND DORR LLP
                                                   1875 Pennsylvania Ave. NW
                                                   Washington, DC 20006
                                                   Tel: (202) 663-6000
                                                   Fax: (202) 663-6363
                                                   brittany.amadi@wilmerhale.com
                                                   catherine.carroll@wilmerhale.com
                                                   alex.hemmer@wilmerhale.com

                                                   Counsel for Amicus Google LLC




                                               3
